Citation Nr: 1603935	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities and bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2010, May 2012, March 2014, and October 2014, the Board remanded the case for further development.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a bilateral knee disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, the Board remanded the matter for an additional VA examination by a physician to determine only whether the Veteran's lower back disorder was secondarily caused or aggravated by the Veteran's service-connected bilateral pes planus and bilateral knee disabilities.  No directive concerning direct service connection was included in the remand.

In March 2015, the Veteran underwent such VA examination.  During the examination, the Veteran reported back and hip pain in service which was not significant enough to warrant seeking treatment at that time.  His back and hip pain persisted, although relatively less intensely, for many years from 1973 to 1992 when the back pain increased and then became severe in 1999.  Although the Veteran was involved in a motor vehicle accident in November 2001, he stated that the accident did not increase his back pain.  In July 2002, the Veteran underwent laminectomy which provided temporary relief.  Another motor vehicle accident in November 2004 resulted in a significant increase to his back pain.  The examiner noted that there are "no records documenting the baseline condition of his back complaints prior to 2002."  Finally, physical examination noted the presence of arthritis in the Veteran's lower back, which was diagnosed in 2012.

Upon interview and examination of the Veteran, the examiner found that the Veteran suffered from chronic somatic dysfunctions of his feet, knees, back, and hips which were determined to be inextricably intertwined with the oldest being the Veteran's hips.  The examiner stated that the Veteran's combination of somatic dysfunctions was unusual, that his pes planus was mild to moderate and not symptomatic enough to cause his back condition, and that his knee conditions were as likely as not due to his hip strains.  Ultimately, the examiner concluded that he could not render an opinion as to whether the Veteran's service-connected bilateral pes planus and bilateral knee disabilities caused or aggravated his low back disorder without resorting to mere speculation due to the "unusual combination of strains" and "absence of data and medical records to establish a baseline level for his back disability."

With respect to the secondary aspect of the Veteran's service connection claim, the Board finds that further clarification of the examiner's rationale would be helpful as the rationale offered by the examiner is confusing.  For instance, while the examiner stated that the Veteran's pes planus could not have caused his back disability, he did not clarify whether the same was true of the Veteran's knee disabilities.  Instead, the examiner merely noted that the Veteran's knee disabilities were as likely as not due to his hip strain; a conclusion which is irrelevant to the question asked.  Additionally, the examiner indicated that the Veteran's combination of somatic dysfunctions was unusual but failed to explain how this impeded his ability to determine whether the Veteran's service-connected pes planus and knee disabilities caused or aggravated his low back disability.  Finally, the examiner identified "the absence of data and medical records to establish a baseline level for his back disability" as another impediment to providing an opinion.  However, the examiner did not state what data or medical evidence would have been needed and did not explain why such information could not have been acquired through interviewing the Veteran.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, remand for a clarifying addendum opinion is necessary.

Additionally, with respect to the direct aspect of the Veteran's service connection claim, the Board finds remand is warranted for an opinion.  As detailed above, the Veteran has reported he has had ongoing back pain which began in service and medical evidence shows that he currently has arthritis in his lower back.  Although the Veteran has previously undergone VA examinations during the course of this appeal, no examination report of record includes a medical opinion as to whether the Veteran's low back disorder is directly related to his military service.  Consequently, an addendum opinion addressing such question is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2015 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2015 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the relevant evidence, the examiner must address the following questions:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder is caused by his service-connected pes planus and bilateral knee disabilities. 

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder is aggravated by his service-connected pes planus and bilateral knee disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(c) The examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder had its onset in, or is otherwise related to, his active duty service.

(d) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran manifested arthritis of the low back within one year of his service discharge in April 1973, i.e., by April 1974, and, if so, describe the manifestations.

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

